J. S82022/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
ERIC DELVONNE SMITH,                        :
                                            :
                          Appellant         :     No. 377 MDA 2016

           Appeal from the Judgment of Sentence February 22, 2016
           In the Court of Common Pleas of Northumberland County
               Criminal Division at No.: CP-49-CR-0000883-2014

BEFORE: OTT, DUBOW, AND PLATT, JJ.*

MEMORANDUM BY DUBOW, J.:                            FILED JANUARY 10, 2017

        Appellant, Eric Delvonne Smith, appeals from the Judgment of

Sentence of 12 to 36 months’ incarceration entered by the Northumberland

County Court of Common Pleas following his conviction by a jury of one

count of Terroristic Threats and two counts of Disorderly Conduct. 1          After

careful review, we affirm.

        The trial court stated the relevant facts in its Pa.R.A.P. 1925(a)

Opinion as follows:

        At trial, the Complainant, Glenn Snyder, testified that on July 31,
        2014 at approximately 10:00 p.m. he heard an adult and child
        screaming outside of his home. Mr. Snyder walked onto his
        porch and saw [Appellant] holding a dog down in the middle of


*
    Retired Senior Judge Assigned to the Superior Court.
1
  18 Pa.C.S. § 2706(a)(1), 18 Pa.C.S. § 5503(a)(1), and 18 Pa.C.S. §
5503(a)(4), respectively.
J.S82022/16


      the street. He further stated that [Appellant] was yelling at
      passing cars telling them to run over the dog. The dog was
      owned by Megan Catalinas, [Appellant’s] girlfriend at the time of
      the incident. Megan’s daughter, a young child, was screaming
      and crying as her dog was being held down. Multiple neighbors
      came out of their houses and told [Appellant] to let go of the
      dog. Mr. Snyder also told [Appellant] to release the dog to no
      avail.    Mr. Snyder stated he came off of his porch when
      [Appellant] pushed Megan Catalinas as she attempted to free her
      dog. At this point [Appellant] turned his aggression towards Mr.
      Snyder and was “going up and down the street punching cars,
      screaming at everybody[.”]        A verbal altercation occurred
      between Mr. Snyder and [Appellant,] and [Appellant] told Mr.
      Snyder to “go back in the house you fat piece of crap and I’ll F
      your wife in the A.” [Appellant] screamed at Mr. Snyder and told
      him he was “going to light up [his] house like a light bulb.” At
      that point Mr. Snyder called police because he felt threatened by
      [Appellant’s] remarks as he believed [Appellant] was going to
      light his house on fire.

      Judy Snyder, the wife of Glenn Snyder, also testified at trial.
      She told a similar story as Mr. Snyder and stated [Appellant]
      threatened to “light our house up like a Christmas tree[.”] Mrs.
      Snyder believed [Appellant] was going to set her house on fire.
      Megan Catalinas and a neighbor also testified at [trial] and
      corroborated the testimony of Mr. and Mrs. Snyder.

      [Appellant] in his own defense at trial admitted he told Mr.
      Snyder he was going to “light his house up” but stated he did
      not mean it as a threat. The jury considered and ultimately
      rejected his testimony.

Trial Court Opinion, filed 6/23/16, at 2-3.

      On August 27, 2015, the jury convicted Appellant of Terroristic Threats

and two counts of Disorderly Conduct. On February 22, 2016, the trial court

sentenced Appellant to an aggregate term of 12 to 36 months’ incarceration.

      Appellant filed a timely Notice of Appeal. Both Appellant and the trial

court complied with Pa.R.A.P. 1925.



                                      -2-
J.S82022/16


      Appellant presents one issue for our review:

      Did not the Commonwealth fail to prove beyond a reasonable
      doubt that the defendant committed the offense of terroristic
      threats on July 31, 2014?

Appellant’s Brief at 4.

      We review challenges to the sufficiency of the evidence by considering

whether, “viewing all the evidence admitted at trial in the light most

favorable to the verdict winner, there is sufficient evidence to enable the

fact-finder to find every element of the crime beyond a reasonable doubt.”

Commonwealth v. Melvin, 103 A.3d 1, 39 (Pa. Super. 2014).

      The trier of fact—while passing on the credibility of the witnesses and

the weight of the evidence—is free to believe all, part, or none of the

evidence. Id. at 40. Moreover, the trier of fact may base a conviction solely

on circumstantial evidence.   Id.   In conducting this review, the appellate

court may not weigh the evidence and substitute its judgment for that of the

fact-finder. Id. at 39-40.

      The Crimes Code defines Terroristic Threats, in relevant part, as

follows:

      § 2706. Terroristic Threats

      (a) Offense defined.—A person commits the crime of
      terroristic threats if the person communicates, either directly or
      indirectly, a threat to:

      (1) commit any crime of violence with intent to terrorize
      another[.]

18 Pa.C.S. § 2706(a)(1).


                                    -3-
J.S82022/16


      This Court has previously explained the contours of a Terroristic Threat

as follows:

      The purpose of [S]ection 2706 is to impose criminal liability on
      persons who make threats which seriously impair personal
      security or public convenience. It is not intended by this section
      to penalize mere spur-of-the-moment threats which result from
      anger. As this Court has stated, “the real issue is whether the
      Commonwealth presented sufficient evidence to establish the
      required mens rea, not whether Appellant made the statements
      in the context of a heated discussion. Being angry does not
      render a person incapable of forming the intent to terrorize.”

Commonwealth v. Walls, 144 A.3d 926, 936 (Pa. Super. 2016) (citations

omitted).

      The trial court summarily rejected Appellant’s sufficiency challenge in

its Pa.R.A.P. 1925(a) Opinion. See Trial Court Opinion, filed 6/23/16, at 3

(“It is clear that, in viewing the evidence in the light most favorable to the

verdict winner, there    was sufficient   evidence   to   support the      jury’s

determination.”). We agree.

      Appellant threatened to commit several crimes, including arson or a

shooting and sexual assault.    When the police arrived, Appellant said “he

didn’t care who he got a citation from because he would just play the system

like [he] always [does] and [he’ll] admit [himself] to the nut house and [he]

won’t have to pay fines.”      N.T. Trial, 8/27/15, at 27.    Appellant later

returned and hit Mr. Snyder after the police left, confirming his settled

intent. Id. at 30.




                                    -4-
J.S82022/16


         Appellant’s   actions   under   the   totality   of   the   circumstances

demonstrated a settled intent to terrorize rather than a spur-of-the-moment

threat falling outside the ambit of Section 2706(a)(1).                 Appellant’s

arguments to the contrary are unavailing.

         Viewing the totality of the evidence in the light most favorable to the

Commonwealth as the verdict winner, it is clear that the Commonwealth

proved each element of the offense. Appellant’s sufficiency challenge, thus,

fails.

         Judgment of Sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/10/2017




                                         -5-